Citation Nr: 0002821	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a left eye blind 
spot.

3. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  
The veteran now resides in Illinois and the appeal originates 
from the RO in Chicago.

Entitlement to service connection for hearing loss was denied 
by a rating decision of October 1996.  Entitlement to service 
connection for a blind spot in the left eye was denied by 
rating decision of January 1995 and confirmed by a hearing 
officer's decision of October 1996. The veteran's claim for 
an increased rating for PTSD was denied by the January 1995 
rating decision.  The evaluation for PTSD was subsequently 
increased to 70 percent by a hearing officer's decision in 
October 1996.  

The Board notes that the veteran's representative asserted in 
an informal hearing presentation that the veteran's service 
connected malaria is more severely disabling than reflected 
by the currently assigned disability rating.  The claim for 
an increased rating for malaria is referred to the RO for 
appropriate action.

Finally, the Board notes that a rating decision in April 1998 
granted a total disability evaluation based on individual 
unemployability due to service connected disability.




FINDINGS OF FACT

1. A VA physician has opined that medication taken by the 
veteran for service connected malaria may have caused 
bilateral hearing loss; the physician's opinion is 
uncontradicted.  

2.  A claimed left eye blind spot was not caused by 
medication taken for service connected malaria.  

3.  The veteran is unable to work due to PTSD symptomatology. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, the veteran's 
bilateral hearing loss is proximately due to or a result of a 
service connected disorder.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).

2.  The veteran's blind spot in his left eye was not incurred 
in or aggravated by 
service and is not proximately due to or the result of a 
service connected disorder.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.310(a).

3.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5017 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 
(1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability 
resulting from injury or disease incurred in or 
aggravated by service.  38 USCA § 1110.  Disability which 
is proximately due to or the result of a service-
connected disease or injury shall be service-connected. 
38 C.F.R. § 3.310(a). 

The veteran has stated that his current hearing loss was 
attributed by a physician to nerve damage caused by 
chloroquine taken for malaria in service.  Therefore, he 
contends that he is entitled to service connection for this 
bilateral hearing loss.

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is "well-grounded" within the meaning of 38 U.S.C.A. § 5107 
(a).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107 (a).

The record shows that the veteran currently suffers from 
bilateral hearing loss disability, as shown on a VA 
audiological evaluation in May 1995.  The issue before the 
Board relates to the etiology of the veteran's current 
hearing loss.

VA outpatient treatment records show a diagnosis of hearing 
loss in May 1995.  At that time, the veteran gave a history 
of hearing loss since service, and the VA physician noted 
that the veteran had noise exposure in the Korean war and 
that his hearing loss could also be from a history of 
chloroquine treatment for service connected malaria.  While 
this medical opinion is not definitive, the Board finds that 
it places into relative equipoise the question of whether 
current hearing loss is related to use of chloroquine.  
Resolving the doubt on the issue in the veteran's 
favor, service connection for hearing loss is established.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a).    
II. Service Connection for Left Eye Blind Spot 

The veteran also contends that he is entitled to service 
connection for a blind spot as this disability was caused by 
the malaria treatment.  That claim was the subject of a prior 
final disallowance by the RO in February 1989, but a hearing 
officer found in October 1996 that the veteran had presented 
new and material evidence and reopened the veteran's claim.  
The Board initially notes that the veteran's claim is well-
grounded.  

The veteran has an eye disorder, variously diagnosed as a 
retinal lesion, an atrophic area next to optic nerve, and a 
chorioretinal scar. The veteran's service medical records are 
silent as to malaria.  However, a private physician reported 
that a laboratory study in October 1952 revealed malaria, and 
the veteran was given chloroquine in November 1952 and again 
in February 1953. 

A report by Stephen K. Magie, M D, a private eye specialist 
in January 1996 noted that the veteran had a noticeable 
pigmentary disturbance in the left eye and that "it is 
certainly possible that the fine granular pigmentary 
disturbances involving the macula in both eyes is secondary 
to the chloroquine."  Therefore, there is medical evidence 
suggesting a possible link between the veteran's the malaria 
treatment and current disability.  

However, there is of record additional medical evidence which 
does not support, and, in fact, refutes the veteran's claim.  
The veteran has undergone VA eye examinations. VA outpatient 
records from December 1986 show that veteran had a 
chorioretinal scar in the left eye, with no other pathology 
noted.  In October 1988, he was diagnosed with an atrophic 
area next to his optic nerve in the left eye, although 
central visual acuity was found to be good.  In April 1996, 
an examiner did not diagnose any eye disorder and noted that 
both of the veteran's maculae 
looked normal; he indicated that they would be expected to be 
more pigmented if there was a chloroquine maculopathy. 

The veteran has also been seen by another private eye 
specialist.  In August 1991, the veteran was treated by Riley 
A. Middaugh, MD, who found that the veteran had a retinal 
lesion but that it was not one that was typical for 
chloroquine retinopathy.

The veteran submitted a copy of an article in a medical 
treatise entitled "Antimalarial Agents", which stated that 
visual disturbances have been reported occasionally with 
dosages of chloroquine used in treatment of malaria and are 
usually reversible when the drug is discontinued; more severe 
ocular effects have been reported when chloroquine was used 
for long-term therapy in dosages of 150 mg or more daily.  
Records of the private physician who saw the veteran in 1952 
and 1953 did not show long-term use of chloroquine.

The preponderance of the evidence is against service 
connection for a blind spot. Dr. Middaugh found the veteran's 
retinal lesions inconsistent with what would be expected due 
to chloroquine retinopathy.  Further, the VA examiner in 
April 1996 found the veteran's symptomatology and normal 
maculae to be inconsistent with exposure to chloroquine.  
Finally, while Dr. Magie noted it was possible that the 
veteran's granular pigmentary disturbances were related to 
chloroquine treatment, his opinion was equivocal and did not 
find that it was at least as likely as not that chloroquine, 
taken on 2 occasions in the early 1950s, resulted in eye 
abnormality. Therefore, entitlement to service connection for 
a left eye blind spot is not established. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a).

III. Increased Rating for PTSD

The veteran contends that the current evaluation of 70 
percent for PTSD does not adequately reflect the severity of 
his disability.  He stated in June 1998 that: he must deal 
with constant anxiety and severe depression; he cannot sleep 
well and 
experienced recurring nightmares.  He felt that he was really 
just existing with no hope for the future. He argues that he 
is entitled to a 100 percent evaluation.

The Board finds that the veteran's claim for an increased 
evaluation is well grounded, see Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992), and all relevant facts have been 
properly developed.  No further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board finds 
that the criteria in effect prior to November 7, 1996, were 
more favorable to the veteran. 

Under the version of Diagnostic Code 9411 which was in effect 
prior to November 7, 1996, a 70 percent evaluation was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to maintain to retain employment.  A 100 percent 
evaluation was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; when there was 
psychoneurotic symptomatology bordering on gross repudiation 
of reality; or when there was demonstrable inability to 
obtain or retain employment. See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).

In addition, a regulation provided that, when the only 
compensable service connected disability was a mental 
disorder rated as 70 percent disabling and the disorder 
precluded the veteran from obtaining and retaining 
substantially gainful employment, an evaluation of 100 
percent under the appropriate Diagnostic Code shall be 
assigned.  38 C.F.R. § 4.16(c) (1996).

The medical evidence of record demonstrates that the veteran 
is entitled to a 100 percent evaluation under the former 
criteria and regulations. At a March 1998 VA psychiatric 
examination, the examiner noted that the veteran had worked 
in law enforcement at VA facilities but that he was "now 
unable to work due to his depression and PTSD."  The 
examiner diagnosed chronic PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 45, which denotes 
serious symptoms or serious impairment in social, 
occupational or school functioning.  The American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed., 1994) (DSM-IV). As the veteran is 
unable to work because of PTSD symptomatology, he is entitled 
to a 100 percent disability rating under 38 C.F.R. § 4.16(c) 
(1996) and 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 


ORDER

Service connection for hearing loss is granted.

Service connection for a left eye blind spot is denied.

An evaluation of 100 percent for post-traumatic stress 
disorder is granted, subject to governing regulations 
concerning the payment of monetary awards. 



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

